Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 10, 2015

                                     No. 04-15-00425-CV

               IN THE INTEREST OF D.M., A.M., A.M., J.M., AND J.M.M.,

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-02128
                          Honorable Laura Salinas, Judge Presiding


                                        ORDER
       Appellant Crystal Masterson’s motion for extension of time to file brief is granted. We
order Crystal Masterson to file her brief with this court by September 15, 2015.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of September, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court